IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROSE TREE MEDIA SCHOOL DISTRICT,: No. 237 MAL 2017
                                :
                Respondent      :
                                : Petition for Allowance of Appeal from
                                : the Order of the Commonwealth Court
          v.                    :
                                :
                                :
ROSE TREE MEDIA SECRETARIES AND :
EDUCATIONAL SUPPORT PERSONNEL :
ASSOCIATION - ESPA, PSEA-NEA,   :
                                :
                Petitioners     :


                                   ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.